BRATTON, Circuit Judge
(dissenting).
The misrepresentations pleaded affected only the life insurance policy. And the real gravamen of the cause of action in relation to it is that the company stated and represented, either falsely or in reckless disregard of the facts, that the proceeds would be payable in full to the beneficiaries, free and clear of all federal and inheritance tax. The entire cause of action must find its source in that misrepresentation, because apart from it neither appellant nor the beneficiaries have suffered or will suffer as the result of the other misrepresentations any wrong subject to judicial redress by way of cancellation, damages, or otherwise. The parties necessarily contemplated from the very outset that no amount, taxed or tax free, would be payable under the life policy until after the death of appellant. And whether the proceeds would or will then be subject to federal estate or inheritance tax must depend upon the law in force at that time. In the very nature of things it could not have been known at the time of the making of the statement alleged to constitute a material misrepresentation. Neither can it be known now. The law in force at that time may or may not subject the proceeds of such a policy to a tax of that kind. In short, the alleged misrepresentation on which the case must *547rest did not relate to the existence or nonexistence of a past or present fact but to a legal matter at a future time — the future time being the death of appellant.
Prophecies, forecasts, opinions, or beliefs concerning future events or conditions will not support an action for fraud. The Supreme Court of Colorado, this court, and other courts have uniformly held that in order to constitute actionable fraud, a false statement must be of a present or past fact. It must relate to the existence or nonexistence of a fact at the time of the making of the statement. Farris v. Strong, 24 Colo. 107, 48 P. 963; Kilpatrick v. Inman, 46 Colo. 514, 105 P. 1080, 26 L.R.A.,N.S., 188; Sawyer v. Prickett, 19 Wall. 146, 22 L.Ed. 105; United States v. Stanolind Crude Oil Purchasing Co., 10 Cir., 113 F.2d 194; Fidurski v. Hammill, 328 Pa. 1, 195 A. 3; Wright v. Peabody Coal Co., 290 Ill.App. 110, 8 N.E.2d 68; Schuster Electric Co. v. Hamilton County Stores, 61 Ohio App. 331, 22 N.E.2d 582; Harris v. Delco Products, 305 Mass. 362, 25 N.E.2d 740; Anderson Sav. Bank v. Hopkins, 195 Iowa 655, 192 N.W. 824; Kent v. Matheson, 276 Mich. 316, 267 N.W. 847; Theno v. National Assur. Corporation, 133 Neb. 618, 267 N.W. 375; Hilgendorf v. Schuman, 232 Wis. 625, 288 N.W. 184; First Nat. Bank of Hays v. Mense, 135 Kan. 143, 10 P.2d 19; Nielson v. Leamington Mines & Exploration Corp., 87 Utah 69, 48 P.2d 439; Beatrice Creamery Co. v. Goldman, 175 Okl. 300, 52 P.2d 1033; Law v. Sidney, 47 Ariz. 1, 53 P.2d 64; Soble v. Herman, 175 Va. 489, 9 S.E.2d 459; Reed v. Cooke, 331 Mo. 507, 55 S.W.2d 275. I think the judgment should be affirmed.